DETAILED ACTION
This action is in response to applicant's amendment filed 03/10/22.
The examiner acknowledges the amendments to the claims.
Claims 1-21 are pending in this application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/2022 has been entered.

Response to Arguments
Applicant’s arguments, see page 6, filed 03/10/2022, with respect to the objection to claim 14 and the rejection of claim 16 under 35 U.S.C 112(a)  have been fully considered and are persuasive.  The objection of claim 14 and rejection of claim 16 has been withdrawn. 
Applicant's arguments filed 03/10/2022 regarding claims 14-16 have been fully considered but they are not persuasive. Applicant argues that Cully does not show the space between first and second sections increasing in a direction.  However, as seen in annotated Figure 1B below, the space 130 between first and second sections increases in a proximal direction, and therefore reads on the limitation.  Accordingly the rejection is maintained.  Additionally, new grounds of rejection for claims 14-16 are made below over Vrba et al., hereinafter “Vrba” (U.S. Pat. No. 6,059,813), cited in IDS filed 02/16/2021.

            
    PNG
    media_image1.png
    750
    840
    media_image1.png
    Greyscale


The rejection of claims 17 under 35 U.S.C. 102(a)(1) as anticipated by Irwin (U.S. Pub. No. 2015/0250630) has been withdrawn in light of Applicant’s amendment made 3/10/2022; specifically Irwin does not teach that the second portion of the knitted constraining element being axially compressed such that it forms a longitudinally scrunched portion that is being buckled.
The rejection of claims 1-3, 6, 10-12 under 35 U.S.C. 103 as being unpatentable over Irwin in view of Cully (U.S. Pub. No. 2013/0204345), and the rejection of claims 4, 7-9, 20-21 as being rejected under 35 U.S.C. 103 as being unpatentable over Irwin in view of Cully, and further in view of Parker (WO 2010/120671) has been withdrawn in light of Applicant’s amendments; specifically none of the prior art of record teach a space between the first portion and the second portion increasing toward the second end, which has a larger diameter than a first end, of the device, as in claim 1, or the space between the first portion and the second portion increasing toward the distal end of the expandable endoprosthesis, as in claim 20.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.              Such claim limitation(s) is/are: “constraining member” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vrba (U.S. Pat. No. 6,059,813), cited in IDS filed 02/16/2021.
Regarding claim 14, Vrba discloses an implantable medical device deployment system (see abstract) comprising:
an inner shaft 214 (see Figure 3) having a distal end and proximal end, the medical device 258 (see col. 7, line 7) mounted on the inner shaft proximate the distal end of the inner shaft; and
a sleeve (rolling sheath 222 in Figure 3 or rolling sheath in Figure 5b, col. 9, lines 33-44 which can be used as alternative to 222) that constrains the medical device prior to a deployment of the medical device, the sleeve adapted to unwrap from the medical device during deployment (see col. 6, lines 54-55), the sleeve having a length;
wherein the sleeve includes a first section (a section of inner wall 230 in Figure 3 or inner wall 430 in Figure 5b) and a second section (a section of outer wall 238 in Figure 3 or outer wall 438 in Figure 5b), the second section having an increased diameter relative to the first section;
wherein the second section of the sleeve is partially everted over the first section prior to the deployment of the medical device (Id.); and
wherein a space (chamber 246 in Figure 3 or space between inner wall 430 and outer wall 438 in Figure 5b) is formed between the first and second sections of the sleeve, the space between the first section and the second section increasing toward an end of the sleeve (see Figure 5b and col. 9, lines 39-42; the distance between the inner wall 430 and the outer wall 438 increases with the distance from distal fold 423, or the space increases toward a proximal end of the sleeve away from fold 423).
	Regarding claims 15-16, Vrba discloses the sleeve includes a third section (see annotated Figure 5b below, at distal fold 423) having an increased diameter relative to the second section, wherein at least a portion of the second section is positioned distal to at least a portion of the first section and wherein the third section is positioned distal to the second section (Id.).


      
    PNG
    media_image2.png
    563
    776
    media_image2.png
    Greyscale





Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cully et al., hereinafter “Cully” (U.S. Pub. No. 2013/0204345).
Regarding claim 14, Cully discloses an implantable medical device deployment system (see Figures 1A-1B) comprising:
an inner shaft 160 having a distal end and proximal end, the medical device 150 (see paragraph [0040]) mounted on the inner shaft proximate the distal end of the inner shaft; and
a sleeve 100 that constrains the medical device prior to a deployment of the medical device, the sleeve adapted to unwrap from the medical device during deployment (Id.), the sleeve having a length;
wherein the sleeve 100 includes a first section 104 and a second section 105 (see Figure 1B; paragraph [0044]; sleeve has an everted outer layer 105 and inner layer 104), the second section having an increased diameter relative to the first section (see Figure 1B);
wherein the second section 105 of the sleeve is partially everted over the first section 104 prior to the deployment of the medical device (see paragraphs [0041]-[0044]; sleeve has an everted outer layer 105 and inner layer 104 prior to deployment, wherein portion 101 of sleeve everts to retract sleeve 100 from device 150); and
wherein a space is formed between the first and second sections of the sleeve (see Figure 1B and paragraphs [0048]-[0050]; a space or chamber 130 is disposed between the outer and inner layers 105, 104 to receive a fluid such as a gas for everting the sleeve), the space between the first section and the second section increasing toward an end of the sleeve (see space 130 increasing in diameter towards a proximal end of sleeve 100 in annotated Figure 1B above).

Allowable Subject Matter
Claims 1-13 and 17-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record, alone or in combination, teaches or renders obvious a medical system including, in combination with the limitations of claim 1, a tubular cover having a first end of a first portion having a smaller diameter than a second end of the first portion, and a space is formed between the second end of the first portion and a second portion extending over at least part of the first portion, the space increasing toward the second end of the device, and a medical system including, in combination with the limitations of claim 17, a knitted constraining element disposed about a medical device, a second portion of the knitted constraining element extends distal to a distal end of the medical device, and the second portion forms a longitudinally scrunched portion, the scrunched portion being buckled, and a medical system including, in combination with the limitations of claim 20, a tubular cover having a first portion and a second portion extending over at least a part of the first portion, a space formed between first and second portion increasing toward the distal end of the expandable endoprosthesis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE D YABUT/Primary Examiner, Art Unit 3771